Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of the 1st day of
April, 2015 (the “Effective Date”), by and between the MOHEGAN TRIBAL GAMING
AUTHORITY (the “Authority;” or the “Employer”), an instrumentality of THE
MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (the “Tribe”), a sovereign Indian nation
having an address of One Mohegan Sun Boulevard, Uncasville, Connecticut 06382,
and MARIO C. KONTOMERKOS, residing at 20 Clover Lane, Madison, Connecticut 06443
(“Executive”).

WITNESSETH:

WHEREAS, the Employer owns and operates, among other things, the Mohegan Sun
casino and resort in Uncasville, Connecticut, a harness racetrack located in
Wilkes-Barre, Pennsylvania known as Mohegan Sun Pocono, along with several
off-track wagering facilities located in the Commonwealth of Pennsylvania, as
well as investments in other proposed gaming enterprises and other businesses
(as presently existing and hereafter developed, the “Business”); and

WHEREAS, the Employer acts with respect to its employees exclusively through its
President, in whom is vested sole legal authority to make decisions with respect
to Executive’s employment, the terms and conditions of Executive’s employment
and the continuation and/or termination of Executive’s employment; and

WHEREAS, Executive has significant financial experience; and

WHEREAS, the Employer intends to continue to employ Executive as the Chief
Financial Officer and is desirous of assuring that Executive has the authority
to fully carry out his duties hereunder, acting through the President.

NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration: the receipt and sufficiency whereof is specifically acknowledged,
the parties hereto hereby agree as follows:

 

1. Nature of Services and Duties

(A) The Employer hereby agrees to employ Executive as its Chief Financial
Officer of the Authority upon the terms set forth herein, and Executive hereby
accepts such employment.

(B) Executive shall perform such duties and services of an executive, managerial
and administrative nature as are customary for a chief financial officer of a
similar entity and which, consistent with the foregoing, the Employer may from
time to time through communication from the President hereafter assign to him.
Such duties shall include, but not be limited to, cash management, investments
with financial institutions, banking relationships, administering corporate
financial functions and supervising the financial accounting department.
Executive shall report exclusively to



--------------------------------------------------------------------------------

the President of the Employer. The Employer shall not materially restrict,
reduce or otherwise limit Executive’s responsibility or authority without his
consent, except for customary limits and protocols of authority established by
the Employer consistent with past practice.

(C) Executive shall devote his full time best efforts and ability and all
required business time to the performance of his duties and responsibilities
hereunder to achieve the goals set forth in the Employer’s annual business plan.
Executive shall perform all of his duties to the Employer faithfully,
competently, and diligently. Executive shall comply with Employer’s policies,
including, without limitation, the standards of personal conduct set forth in
Policy #27, as amended from time to time.

(D) Except for actions of the Executive that could be the basis for termination
for Cause as set forth in Paragraph 7(C), below, the Employer shall indemnify,
defend, and hold Executive harmless, including the payment of reasonable
attorney fees if the Employer does not directly provide Executive’s defense,
from and against all claims made by anyone, including, but not limited to, a
corporate entity, company, other employee, agent, patron, tribal member, or any
member of the general public with respect to any claim that asserts as a basis,
any acts, omissions, or other circumstances involving the performance of
Executive of his duties and services under this Agreement.

 

2. Effective Date

This Agreement shall be effective from the date set forth in the opening
paragraph of this Agreement (the “Effective Date”).

 

3. Term

This Agreement shall govern Executive’s employment with the Employer from the
Effective Date through and including March 31, 2018. This Agreement, including
this paragraph, shall automatically renew for additional terms of one (1) year
unless either party shall notify the other of its intention to terminate, or
unless otherwise terminated as provided herein. Any such notice of intention to
terminate shall be delivered not later than one (1) year prior to the end of the
then current term and shall be effective at the end of such term, except as
otherwise provided herein.

 

4. Base Annual Salary

Commencing with the Effective Date and until March 31, 2018, the Employer shall
pay Executive a Base Annual Salary in the amount of $800,000.00, payable in
equal weekly installments of $15,384.62. Commencing October 1, 2015, and on each
October 1 thereafter during the term of this Agreement, the Base Annual Salary
shall be increased if, and in an amount, mutually agreed to by Executive and the
Employer. Executive shall be permitted to participate in and shall be eligible
for all compensation plans and benefits as available to senior executive
employees at or below his level.

 

2



--------------------------------------------------------------------------------

5. Life Insurance

The Employer may, within its discretion, at any time during the term of this
Agreement apply for and procure as owner and for its own benefit insurance on
the life of Executive, in such amounts and in such form as the Employer may
choose. Executive shall have no interest whatsoever in any such policies, but he
shall upon request by the Employer submit to such medical examinations, supply
such information, and execute such documents as may be required by the Employer
or the insurance companies to whom the Employer has made application.

 

6. Reimbursement of Certain Expenses; Vacation; Medical Benefits

(A) The Employer will reimburse Executive for necessary and reasonable business
expenses incurred by him in the performance of his duties hereunder, provided,
that he shall obtain the approval for such expenditures in accordance with the
procedures adopted by Employer from time to time and generally applicable to its
executive-level employees, including such procedures with respect to submission
of appropriate documentation and receipts. Failure by Executive to follow such
procedures shall entitle the Employer to refuse to reimburse Executive for such
expenses until such time as such failure has been cured. It is understood and
agreed that Employer shall not be responsible for any expense of Executive for
leasing or operation of a vehicle for Executive (except that Executive shall be
entitled to reimbursement for the expenses, including mileage, actually incurred
in connection with his use of his automobile for the business-related purposes
of the Employer), nor for any expense of Executive for legal expenses or tax
planning expenses incurred by Executive in interpreting this or any other
agreement between Executive and Employer.

(B) Executive shall be entitled to four (4) weeks paid vacation per full fiscal
year of employment.

(C) Executive shall participate in such employee benefit plans and programs
(including but not limited to medical and life insurance programs) as are now or
may hereafter be adopted by the Employer for its executive employees and their
families. The life insurance program shall provide term life insurance coverage
on Executive’s life for the benefit of Executive’s designated beneficiary in an
amount not less than Executive’s Base Annual Salary. Employer shall continue to
provide such medical insurance coverage for a period of one (1) year after any
termination by Employer of Executive’s employment hereunder if such termination
was without Cause, as hereinafter defined.

 

7. Disability; Termination

(A) If Executive shall become unable to perform all of his duties set forth in
Paragraph 1 of this Agreement due to mental or physical disability, all
compensation and benefits provided m this Agreement shall continue to be paid
and provided in full for a period not exceeding one hundred and eighty
(180) consecutive days. Upon completion of such one hundred and eighty
(180) days (or if Executive shall be disabled

 

3



--------------------------------------------------------------------------------

by the same incapacity for an aggregate period of one hundred and eighty
(180) days in any period of three hundred and sixty (360) consecutive days by
the same incapacity) the Employer may, at its sole option, suspend Executive’s
employment until Executive is recovered (as reasonably certified by a physician
designated by the Employer) from such mental or physical disability. During any
period of suspension on account of disability, Executive shall receive only such
compensation as may be provided under the disability insurance described in
Paragraph 7(B). If the physician designated by the Employer certifies that
Executive is permanently disabled, Employer’s obligations under this Agreement
shall cease; provided, however, Executive shall be entitled to the disability
benefits set forth in Paragraph 7(B), below.

(B) Employer, at the sole expense of Employer, shall provide disability
insurance coverage for Executive. Such policy shall provide payment of 50% of
Executive’s Base Annual Salary, commencing with suspension or termination of
employment, pursuant to Paragraph 7(A), above, by reason of physical or mental
disability, and for a period of two (2) years if such disability was the result
of injury and to age 65 if such disability was the result of physical or mental
illness. In the event the Employer is unable to obtain disability insurance in
the amount required, or is unable to obtain all or part of such insurance at
standard rates, the Employer shall at its option obtain part or all of such
insurance at non-standard rates or shall self-insure in whole or in part for the
time periods set forth in this paragraph.

(C) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment for Cause, defined as (i) Executive’s violation of the
Restrictive Covenants as defined in Paragraph 10 of this Agreement, (ii) the
loss or suspension by the State of Connecticut or by the Mohegan Tribal Gaming
Commission of Executive’s license for Class III and, as applicable, Class II
gaming for a period of thirty (30) consecutive days, (iii) Executive’s
conviction of any crime involving fraud, theft or moral turpitude, or
(iv) Executive’s intentional or material breach of’ his obligations under this
Agreement. Employer may suspend Executive without pay upon Executive’s arrest
for any alleged crime against the Employer or any of its affiliates. In the
event that Executive is found not guilty or otherwise exonerated for an alleged
crime against Employer or any of its affiliates, Executive’s suspended pay shall
be reimbursed to him.

Except in the event of suspension upon Executive’s arrest or termination upon
conviction of a crime, if Employer desires to terminate Executive for Cause,
Employer shall give written notice specifying the act(s) claimed to constitute
cause and specifying an effective date of termination, which date shall be no
sooner than thirty (30) days after the giving of such notice. Employer may, in
its sole discretion, give Executive an opportunity to rectify the reasons for
termination. In the event Executive fails to rectify the act(s) claimed to
constitute cause as set forth in the notice of termination, Executive’s
employment with the Employer shall cease effective upon the date provided in the
notice of termination. If such termination is for Cause, then Executive shall
not be entitled to any further compensation from and after the date of
termination.

(D) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment other than for Cause, as defined above. In the event of

 

4



--------------------------------------------------------------------------------

termination other than for Cause, Executive shall be paid, (i) on the date of
such termination, a relocation payment in the amount of $15,000.00, which amount
shall be subject to applicable withholding, and (ii) following such termination,
his Base Annual Salary for a period of twelve (12) months from the date of
termination; provided that such Base Annual Salary shall be payable to Executive
in the same amount and at the same intervals as would have been paid had his
employment continued, and provided further that all payments of such Base Annual
Salary shall be paid to the Executive’s estate in the event of Executive’s death
prior to the expiration date of this Agreement.

(E) In the event that Executive voluntarily terminates his employment hereunder,
Executive’s employment shall cease as of the date provided in Executive’s notice
to Employer of his voluntary termination, and thereafter, provided that the
Employer shall not then be in material breach of this Agreement, Executive shall
not be entitled to any further compensation hereunder.

 

8. Covenants of Executive Not to Compete

Executive acknowledges that with respect to the Business, as defined above, and
in the states of New York, New Jersey, Pennsylvania, Connecticut, Massachusetts,
Rhode Island, Vermont, New Hampshire and Maine (the “Restricted Area”) (i) the
Employer is one of a limited number of entities engaged in the Business;
(ii) his services to the Employer are special and unique; (iii) his work for the
Employer has given him and will continue to give him access to confidential
information concerning the Employer; and (iv) he has the means to support
himself and his dependents other than by engaging in the Business of the
Employer and the provisions of this Paragraph 8 will not impair such ability.
Accordingly, in order to induce the Employer to enter into this Agreement,
Executive covenants and agrees that:

(A) During the course of Executive’s employment by Employer and for a period of
twelve (12) months following the expiration or termination of his employment
(the “Restricted Period”), Executive shall not, in the Restricted Area,
entertain or accept any offer of employment and shall not compete in any manner,
either directly or indirectly, including, without limitation, as an employee or
independent contractor, investor, partner, shareholder, officer, director,
principal, agent or trustee of any entity engaged in casino gaming, in the
Restricted Area, without the express written approval of the Employer; provided,
however, that ownership of less than five percent (5%) of the shares of a
publicly traded corporation engaged in casino gaming shall not be deemed to
violate this Paragraph.

(B) During the Restricted Period, Executive shall not, directly or indirectly,
hire or solicit any employee of the Employer or any of its affiliates or
encourage any such employee to leave such employment.

(C) Executive’s obligations under this Paragraph 8 shall survive any termination
or expiration this Agreement and Executive’s employment hereunder.

 

5



--------------------------------------------------------------------------------

9. Confidential Information

Executive agrees to receive Confidential Information (as hereinafter defined) of
the Employer in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge, has come into the possession of
such other or others by legal and equitable means, or if required to do so by
order of a court of competent jurisdiction. Executive further agrees that, upon
termination of his employment with the Employer, all documents, records,
notebooks and similar repositories of or containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with or returned to the Employer. For purposes of
this Paragraph 9, “Confidential Information” means information disclosed to
Executive or known by Executive as a consequence of or arising from or out of
his employment by the Employer, not generally known in the industry in which the
Employer is or may become engaged about the Employer’s Business, products,
processes and/or services. Executive’s obligations under this Paragraph 9 shall
survive any termination or expiration this Agreement and Executive’s employment
hereunder.

 

10. Rights and Remedies Upon Breach

Executive acknowledges and agrees that a violation of any provision of Paragraph
8 or 9 of this Agreement (the “Restrictive Covenants”) shall cause irreparable
harm to the Employer and the Employer shall be entitled to specific performance
of this Agreement or an injunction without proof of special damages, together
with costs and attorney’s fees incurred by the Employer in enforcing its rights
under this Agreement. If Executive breaches, or threatens to commit a breach of
any of the Restrictive Covenants, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity:

(A) The right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction including, without limitation the right
to entry against Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent), without proof of special damages, against
violations of such covenants, threatened or actual, and whether or not then
continuing, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Employer and that money damages will
not provide an adequate remedy to the Employer; and

(B) The right and remedy to require Executive to account for and pay over to the
Employer all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transaction
constituting a breach of the Restrictive Covenants. The Employer may set off any
amounts due it under this Paragraph 10(B) against any amounts owed to Executive
under Paragraph 4 or 7.

 

6



--------------------------------------------------------------------------------

11. Notice

All notices hereunder shall be in writing. Any notice, request, information,
legal process, or other instrument to be given or served hereunder by any party
to another shall be deemed given or served hereunder by any party to the other
if either delivered personally or sent by prepaid registered or certified mail,
return receipt requested. Any such notice to the Employer shall be sent to the
address set forth in the introductory paragraph of this Agreement to the
attention of the President of the Authority with a copy to the Vice
President/General Counsel of the Authority. Any such notice to Executive shall
be sent to his then current residential address on file with Employer’s Human
Resources Department. Either party may, through written notice to the other
party, change the address of notice as provided in this paragraph.

 

12. Entire Agreement; Modification

Except as otherwise provided herein, this Agreement supersedes and cancels any
and all prior agreements between the parties hereto, express or implied,
relating to the subject matter hereof. This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof. This
Agreement may not be changed, modified, amended or altered except in a writing
signed by both parties.

 

13. Non-Waiver

The failure or refusal of either party to insist upon the strict performance of
any provision of this Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right and shall in no way effect such provision or right,
nor shall such failure or refusal be deemed a custom or practice contrary to
such provision or right.

 

14. Severability

If any paragraph, term or provision of this Agreement shall be held or
determined to be unenforceable, the balance of this Agreement shall nevertheless
continue in full force and unaffected by such holding or determination. In
addition, in any such event, the parties agree that it is their intention and
agreement that any such paragraph, term or provision which is held or determined
to be unenforceable as written, shall nonetheless be enforced and binding to the
fullest extent permitted by law as though such paragraph, term or provision had
been written in such a manner to such an extent as to be enforceable under the
circumstances. Without limitation of the foregoing, with respect to any
Restrictive Covenant contained herein, if it is determined that any such
provision is excessive as to duration or scope, it is intended that it
nonetheless be enforced for such shorter duration or with such narrower scope as
will render it enforceable.

 

7



--------------------------------------------------------------------------------

15. Governing Law

This Agreement shall be construed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provisions.

 

16. Limited Waiver of Sovereign Immunity

The Employer hereby waives its sovereign immunity from suit for claims by the
Executive for the enforcement of this Agreement and any remedies for breach
thereof. Nothing herein shall limit the Executive’s right to proceed with any
claims otherwise allowed under the laws of the Mohegan Tribe of Indians of
Connecticut. The Employer hereby consents to personal jurisdiction and venue in
any court of the State of Connecticut or any federal court sitting in the State
of Connecticut and the Mohegan Gaming Disputes Court and hereby waives any claim
that it may have that such court is an inconvenient forum for the purposes of
any proceeding arising under this Agreement as aforesaid and, with respect to a
proceeding in a court of the State of Connecticut or a federal court sitting in
the State of Connecticut, any requirement that tribal remedies must be
exhausted.

 

17. Dispute Resolution

Except as otherwise provided herein, whenever during the term of this Agreement,
any disagreement or dispute arises between the parties as to the interpretation
of’ this Agreement or any rights or obligations arising hereunder, such matters
shall be resolved, whenever possible, by meeting and conferring. Any party may
request such a meeting by giving notice to the other, in which case such other
party shall make itself available within seven (7) days thereafter. If such
matters cannot be resolved within ten (10) days after such meeting, either party
may seek a resolution by binding arbitration in accordance with the then
prevailing rules of the American Arbitration Association (or any successor
thereto to the extent not inconsistent herewith), upon notice to the other party
of its intention to do so. The parties agree that in any such arbitration each
party shall be entitled to discovery as provided by the Federal Rules of Civil
Procedure. All hearings shall be conducted in Hartford County, Connecticut
within fifteen (15) days after the arbitrator is selected and shall be conducted
in his or her presence. The decision of the arbitrator will be final and binding
on the parties. The costs and expenses of the arbitration shall be shared
equally by the parties.

 

18. Gaming Disputes Court Jurisdiction

The parties agree that should any dispute arise under this Agreement or for the
enforcement of the arbitration provisions in Paragraph 17, the Mohegan Gaming
Disputes Court shall be used as a forum only if a state or federal court denies
jurisdiction, to (a) enforce the requirement that the parties submit disputes to
arbitration as required by Paragraph 17, and (b) enforce the arbitration
decision as provided in Paragraph 17.

 

8



--------------------------------------------------------------------------------

19. Headings

The headings of this Agreement are inserted for convenience only and shall not
be considered in construction of the provisions hereof.

 

20. Assignment and Successors; Binding Effect

The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Employer and may
be assigned by the Employer, for all or any part of the term hereof, provided
that the Employer shall continue to be financially responsible to Executive
hereunder. Executive shall have no right to assign, transfer, pledge or
otherwise encumber any of the rights, nor to delegate any of the duties created
by this Agreement without prior written consent of the Employer. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Employer, its successors and assigns, and Executive, his heirs and legal
representatives.

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by
Kevin P. Brown, acting in his capacity as the Chairman of the Management Board
of the Authority; Robert Soper, as President of the Authority, has affixed his
signature hereto signifying his assent to the Agreement and Executive has
affixed his signature hereto on the date and year first above written.

 

EMPLOYER:       EXECUTIVE: Mohegan Tribal Gaming Authority       By:   

/s/ Kevin P. Brown

     

/s/ Mario C. Kontomerkos

   Kevin P. Brown, Chairman       Mario C. Kontomerkos    Management Board      
By:   

/s/ Robert Soper

         Robert Soper, President      

 

STATE OF CONNECTICUT    )       )    ss. Uncasville    October 16, 2015 COUNTY
OF NEW LONDON    )   

Personally, appeared Kevin P. Brown, Chairman of the Management Board and Robert
Soper, President of the MOHEGAN TRIBAL GAMING AUTHORITY, an instrumentality of
the Mohegan Tribe Indians of Connecticut, signers and sealers of the foregoing
instrument, and acknowledged the same to be their free act and deed and the free
act and deed of the Mohegan Tribal Gaming Authority, before me.

 

/s/ Helga M. Woods

Commissioner of Superior Court

 

9



--------------------------------------------------------------------------------

STATE OF CONNECTICUT    )       )    ss. Uncasville    October 16, 2015 COUNTY
OF NEW LONDON    )   

Personally, appeared MARIO C. KONTOMERKOS, signer and sealer of the foregoing,
instrument, and acknowledged the same to be his free act and deed, before me.

 

/s/ Helga M. Woods

Commissioner of Superior Court

 

10